       6:18-cv-00125-RAW Document 68 Filed in ED/OK on 04/09/19 Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF OKLAHOMA


ZACHARY ROWELL, as Special            )
Administrator In the Matter of the Estate of
                                      )
Marvin A. Rowell, and individually,   )
                                      )
              Plaintiff,              )
                                      )
v.                                    )                   Case No. 6:18-cv-00125-RAW
                                      )
BOARD OF COUNTY COMMISSIONERS         )
OF MUSKOGEE COUNTY, OKLAHOMA et. al., )
                                      )
              Defendants.             )

        DEFENDANTS BOARD OF COUNTY COMMISSIONERS OF MUSKOGEE
          COUNTY, SHERIFF ROB FRAZIER IN HIS OFFICIAL CAPACITY,
               JACOB SLAY, AND LACY ROSSON’S EXHIBIT LIST

 No.           Description
 1.     Muskogee Police Department Arrest Report regarding Decedent, dated January 30, 2016
 2.     Body camera footage of Decedent’s arrest on January 29, 2016
 3.     Muskogee County Detention Center camera footage of Decedent dated January 30, 2016
 4.     Muskogee County Detention Center letter regarding Marvin Rowell’s death
 5.     Jacob Slay’s Incident Report dated January 30, 2016
 6.     Brandon Stevens’ Incident Report dated January 30, 2016
 7.     James Allen’s Incident Report dated January 30, 2016
 8.     Lacy Rosson’s Incident Report dated January 30, 2016
 9.     Dakota West’s Incident Report dated January 30, 2016
 10.    Muskogee County Detention Center’s Daily Sheet for January 29, 2016 through January
        30, 2016 shift
 11.    Marvin Rowell’s Death Certificate
 12.    Medical Examiner’s Report regarding Marvin Rowell—stipulated to by all parties
 13.    EMS records for Marvin Rowell dated January 30, 2016
 14.    Eastar Health System Medical Records regarding Decedent
      6:18-cv-00125-RAW Document 68 Filed in ED/OK on 04/09/19 Page 2 of 4




No.           Description
15.    Saint Francis Hospital Medical Records regarding Decedent
16.    Muskogee County Detention Center’s book in and release sheets for Decedent
17.    Summary of Muskogee County Detention Center’s book in and release sheets for
       Decedent
18.    Arrest records for Decedent
19.    Records regarding Decedent’s convictions
20.    Training records for Dakota West
21.    Dakota West’s CPR and First Aid certification
22.    Training records for Lacy Rosson
23.    Lacy Rosson’s CPR and First Aid certification
24.    Training records for Jacob Slay
25.    Jacob Slay’s CPR and First Aid certification
26.    Muskogee County Detention Center Use of Force Policy
27.    Restraint chair photograph
28.    Dr. Engles’ Expert Report—to be submitted pursuant to the Scheduling Order
29.    All Exhibits produced in Discovery by any party not objected to by these Defendants at
       pre-trial or trial.
30.    All exhibits listed by Plaintiff or co-Defendant, not otherwise objected to by these
       Defendants at pre-trial or trial.
31.    All deposition exhibits not otherwise objected to by these Defendants at pre-trial or trial.
32.    All exhibits learned through continuing discovery not objected to by these Defendants at
       pre-trial or trial.




                                                 2
     6:18-cv-00125-RAW Document 68 Filed in ED/OK on 04/09/19 Page 3 of 4




                                                    Respectfully submitted,


                                                    s/ Taylor M. Riley
                                                    Andy A. Artus, OBA No. 16169
                                                    Jamison C. Whitson, OBA No. 18490
                                                    Taylor M. Riley, OBA No. 33291
                                                    COLLINS, ZORN & WAGNER, P.C.
                                                    429 N.E. 50th Street, Second Floor
                                                    Oklahoma City, OK 73105-1813
                                                    Telephone:    (405) 524-2070
                                                    Facsimile:    (405) 524-2078
                                                    E-mail:       aaa@czwlaw.com
                                                                  jcw@czwlaw.com
                                                                  tmt@czwlaw.com

                                                    Attorney for Defendant Board of County
                                                    Commissioners of Muskogee County, Sheriff
                                                    Rob Frazier, in his Official capacity, Jacob
                                                    Slay and Lacy Rosson




                                CERTIFICATE OF SERVICE

        I hereby certify that on April 9, 2019, I electronically transmitted the attached document
to the Clerk of Court using the ECF System for filing. Based on the records currently on file, the
Clerk of Court will transmit a Notice of Electronic Filing to the following ECF registrants:

               James A. McAuliff
               1515 South Denver
               Tulsa, OK 74119-3889

               -and-

               Stanley D. Monroe
               MONROE & KEELE, PC
               15 West 6th Street, Suite 2112
               Tulsa, OK 74119

               Attorneys for Plaintiff




                                                3
6:18-cv-00125-RAW Document 68 Filed in ED/OK on 04/09/19 Page 4 of 4




       Carson C. Smith
       Robert S. Lafferrandre
       PIERCE COUCH HENDRICKSON
         BAYSINGER & GREEN, L.L.P.
       1109 N. Francis
       Oklahoma City, OK 73106
       csmith@piercecouch.com
       rlafferrandre@piercecouch.com

       Attorneys for Dakota West



                                          s/Taylor M. Riley
                                          Taylor M. Riley




                                   4
